DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is wherein the retention structure moves, without melting, from a first position in which the one or more pins are physically engaged, to a second position in which the one or more pins are disengaged when electrical current is supplied to the detachment mechanism.  The combination of the recited features is the basis for allowability. T
he subject matter of independent claim 31 not found or suggested is the retention structure is configured to move, without melting, from a first position engaging the plurality of pins to a second position releasing engagement of the plurality of pins when electrical current is supplied from the proximal catheter portion to the detachment joint.  The combination of the recited features is the basis for allowability. 
The subject matter of independent claim(s) 40 not found or suggested is the retention structure is configured to move, without melting, from a first position engaging the plurality of pins to a second position releasing engagement of the plurality of pins when electrical current is supplied from the proximal catheter portion to the detachment mechansim.  The combination of the recited features is the basis for allowability.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783